Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-12 are pending.  Claims 1-2, 4-8 and 10-12 are the subject of this NON-FINAL Office Action.  This is the first office action on the merits.

Election/Restrictions
Applicant’s election of the species of intact strands of nucleic acid without traverse in the reply filed on 12/08/2021 is acknowledged.  
Claims 3 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. Claims 2 and 14 are directed to techniques used in melt extrusion deposition, MED, not elected fused deposition modeling.
The requirement is still deemed proper and is therefore made FINAL.  

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of “nucleotide[] . . . D” in claim 1 are unclear.  Neither the specification nor claims provide any physical, structural description of the nucleotide.  Nor is this nucleotide a conventional nucleotide designation.  Thus, it is not clear what is “nucleotide[] . . . D.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
 (a)Novelty; Prior Art.—A person shall be entitled to a patent unless—

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-2, 4-8 and 10-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DEVERNOE (WO 2013056182).
	As to claims 1 and 7, DEVERNOE teaches generating complementary strand (e.g. double-stranded RNA, which is cDNA; para. 0119, for example), then detecting strand in nanochannel using magnetic sensors 203/204 which detects labeled nucleotides to identify order, e.g. sequence of nucleotides (Figs. 1-3, paras. 0036 (“As 
Nanopore sequencing approaches have been proposed, however, single nucleotide resolution of extended DNA molecules has not yet been achieved.
 [. . . . ]
 . . . Moreover, these proposed methods do not directly address the problem of poor or inaccurate individual base resolutions, and many rely on complicated chemistries, detailed pre-sequencing sample processing, and/or the coordinated functioning of multiple biological or chemical variables. It is therefore desirable to address these and other limitations in existing polymer characterization approaches. The present invention addresses these and other needs in the art.
	[ . . . ]
. . . In direct contrast to current attempts at nanopore-based DNA sequencing, the present devices and methods provide the capability of reliably and accurately sequencing a polynucleotide without resorting to trapping, electrostatic positioning, enzyme-based ratcheting, nanochannel inner wall surface treatment or modification, chemical-recognition moieties, or other means to slow the passage of the polynucleotide through the nanopore or nanochannel.
	[ . . . ]
. . . The presently described devices and methods, therefore, are capable of sequencing an entire human genome of about 3 billion base pairs faster than currently available or known developing technologies.
	[ . . . ]
 . . . Characterization activities may include, for example, DNA sequencing, identifying polymers having a particular characteristic (i.e., a polymorphism, insertion, deletion, etc.) that are present in a test sample, counting the number of monomers in each polymer, as well as separating two or more polymers according to one or more characteristics.
	[ . . . ]
. . . Though this set of embodiments is described herein together with the specific piezoelectric -based detection scheme described throughout the present description, it can be readily adapted in other existing or to be 
	[ . . . ]
. . . Electronic storage devices and computer- implemented algorithms are generally utilized to process real-time raw data. Memristors or memristor hybrids are particularly useful in the present real-time polynucleotide sequencing methods and devices.
	[ . . . ]
 . . . The presently described methods and devices provide a variety of diagnostic uses currently contemplated for existing and developing sequencing technologies. For example, the presently described methods and devices are useful for de novo sequencing, re-sequencing . . . .

(paras. 0002, 0005, 0082, 0095, 0101, 0111, 0128).
	As to claims 2 and 8, DEVERNOE teaches size-based labels (paras. 0039, 0090-91, 0099-0101).
	As to claims 4 and 10, DEVERNOE teaches DNA or RNA (para. 0009, for example).
	As to claims 5 and 11, DEVERNOE teaches Hall Effect sensor (Abstract, paras. 0008, 0024-25, 0036, 0074, 0093-94, 0113-122).
	As to claims 6 and 12, DEVERNOE teaches magnetic or electrical field through nanochannels (Figs. 1-3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637